

EXHIBIT 10(b)(2)


SHORT-TERM CASH SEPARATION AWARD AGREEMENT


SHORT-TERM CASH SEPARATION AWARD AGREEMENT (“Agreement”), effective [enter
date], between Xerox Corporation, a New York corporation (the “Company”), and
the employee of the Company whose name appears in the cover memo that
accompanies this Agreement (the “Employee”).


WHEREAS, the Company has authorized the execution and delivery of this
Agreement,


NOW, THEREFORE, in consideration of the promises and for other good and valuable
consideration the Company agrees as follows:


1.
Meaning of Terms



“Payment Amount” shall be the amount set forth in the cover memo that
accompanies this Agreement.


“Agreement Date” shall be the effective date provided above.


“Vesting Date” shall be the date of Separation.


“Company” for purposes of this Agreement shall include Xerox Corporation and any
of its subsidiaries or affiliates. For purposes of Sections 2 and 5, the Company
shall mean either the Company or a company formed as a result of the Separation
that is the employer of the Employee.


“Separation” for purposes of this Agreement shall be the closing date when Xerox
separates into two independent companies.
    
2.
Payment Amount. The Company hereby promises to pay to the Employee the following
amount in cash:



a)
The amount to be paid to the Employee if the Employee is actively employed with
the Company and in compliance with the Company’s policies and procedures on the
Vesting Date shall be the Payment Amount provided herein.



b)
If the Employee is no longer actively employed by the Company on the Vesting
Date for any reason including but not limited to retirement, voluntary or
involuntary separation, the Employee will not be entitled to the Payment Amount
or any portion thereof.



c)
Notwithstanding the above, if the Employee is no longer actively employed by the
Company by reason of death, the Vesting Date is the date of death, and the
Payment Amount shall be paid to the personal representatives, heirs or legatees
of the deceased Employee.

    
3.
Payout Date. The Payment Amount under this Agreement shall be paid within 30
days of the Vesting Date.



1

--------------------------------------------------------------------------------







4.
Withholding. All amounts under this Agreement shall be paid net of any
applicable withholding required under federal, state or local law.



5.
Non-Engagement in Detrimental Activity Against the Company. If the Employee is
deemed by the Committee in its sole discretion to have engaged in detrimental
activity against the Company, any award granted hereunder to such Employee or
former Employee shall be cancelled and be of no further force or effect and any
payment or delivery of an award within six months prior to such detrimental
activity may be rescinded. In the event of any such rescission, the Employee
shall pay to the Company the Payment Amount received pursuant to this Agreement.



“Detrimental activity” may include:
(a) violating terms of a non-compete agreement with the Company, if any;
(b) disclosing confidential or proprietary business information of the Company
to any person or entity including but not limited to a competitor, vendor or
customer without appropriate authorization from the Company;*
(c) violating any rules, policies, procedures or guidelines of the Company;
(d) directly or indirectly soliciting any employee of the Company to terminate
employment with the Company;
(e) directly or indirectly soliciting or accepting business from any customer or
potential customer or encouraging any customer, potential customer or supplier
of the Company, to reduce the level of business it does with the Company; and
(f) engaging in any other conduct or act that is determined to be injurious,
detrimental or prejudicial to any interest of the Company.
* Notwithstanding the above, the Company does not in any manner restrict the
Employee from reporting possible violations of federal, state or local laws or
regulations to any governmental agency or entity. Similarly, the Company does
not in any manner restrict the Employee from participating in any proceeding or
investigation by a federal, state or local government agency or entity
responsible for enforcing such laws. The Employee is not required to notify the
Company that he or she has made such report or disclosure, or of his or her
participation in an agency investigation or proceeding.
6.
Notices. Notices hereunder shall be in writing and if to the Company shall be
mailed to the Company at P.O. Box 4505, 45 Glover Avenue, 6th Floor, Norwalk,
Connecticut 06856-4505, addressed to the attention of Executive Compensation
and, if to the Employee, shall be delivered personally or mailed to the Employee
at her address as the same appears on the records of the Company.



7. Nonqualified Deferred Compensation. To the fullest extent applicable, amounts
and benefits payable under this Agreement are intended to be exempt from the
definition of “nonqualified deferred compensation” under Section 409A of the
Code and the Treasury Regulations promulgated thereunder (“Code Section 409A”)
in accordance with one or more of the exemptions available under the final
Treasury regulations promulgated under Code Section 409A and, to the extent that
any amount or benefit is or becomes subject to Code Section 409A due to a
failure to qualify for an exemption from the definition of nonqualified deferred


2

--------------------------------------------------------------------------------





compensation in accordance with such final Treasury regulations, this Agreement
is intended to comply with the applicable requirements of Code Section 409A with
respect to such amounts or benefits and will be interpreted and administered to
the extent possible in a manner consistent with the foregoing statement of
intent.


8.
Interpretation of this Agreement. The Chief Executive Officer (“CEO”) of the
Company shall have full discretionary authority to interpret the Agreement and
to take whatever administrative actions as the CEO in her sole discretion shall
deem to be advisable. All decisions, interpretations and administrative actions
made by the CEO hereunder shall be binding and conclusive on the Company and the
Employee.



9.
Successors and Assigns. This Agreement shall be binding and inure to the benefit
of the parties hereto and the successors and assigns of the Company and the
personal representatives, legatees and heirs of the Employee.



10.
Governing Law. The validity, construction and effect of the Agreement and any
actions taken under or relating to this Agreement shall be determined in
accordance with the laws of the state of New York and applicable Federal law.



11.
Severability. In case any provision in the Agreement shall become invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions in the Agreement, or in any other instrument referred to
herein, shall not in any way be affected or impaired thereby.



12.
Integration of Terms. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof and supersedes any and all oral
statements and prior writings with respect thereto.



IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year set forth herein.


                


 


XEROX CORPORATION
 
By:
Ursula M. Burns, Chairman and Chief Executive Officer

















3